[Cite as State v. Pompey, 2016-Ohio-4610.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                    :   APPEAL NO. C-150479
                                                      TRIAL NO. B-1405219-A
        Plaintiff-Appellee,                       :
                                                          O P I N I O N.
  vs.                                             :

MALIK POMPEY,                                     :

    Defendant-Appellant.                          :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: June 29, 2016


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Alex Scott Havlin,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,


Roger W. Kirk, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS




D E W INE , Judge.

       {¶1}    This is an appeal from sentences imposed following a defendant’s guilty

pleas to four counts of aggravated robbery with firearm specifications. Malik Pompey

argues that the court did not make required findings before sentencing him to

consecutive sentences for the specifications and that his sentence was disproportionate

to that received by his codefendants and other similar offenders. We’re not persuaded.

No findings were required before imposing consecutive sentences for the specifications,

and the sentences were not otherwise contrary to law.

                                   I. Background

       {¶2}    Mr. Pompey pled guilty to four counts of aggravated robbery with gun

specifications. The charges stemmed from two armed robberies committed in

September 2014.     One night, Mr. Pompey and two codefendants robbed a Circle K

convenience store using a sawed-off shotgun. The next night, they used the same

shotgun to hold up three University of Cincinnati students.

       {¶3}    At the sentencing hearing, the state asked for a 20-year aggregate prison

term, while defense counsel sought a lesser sentence. Counsel suggested that a 12-year

aggregate term was appropriate because Pompey did not have a criminal record, was

only 20 years old and was very remorseful for his actions. He noted that offenders who

had committed similar crimes had received sentences that were less than 20 years. The

assistant prosecuting attorney conceded that Pompey’s codefendants had received

shorter sentences but reasoned that Pompey “was the prime mover in these offenses”

and that he had “committed [the robberies] personally.”

       {¶4}    The court settled on an aggregate 18-year sentence. This combined term

consisted of six-year sentences for each aggravated robbery and three-year sentences for




                                           2
                     OHIO FIRST DISTRICT COURT OF APPEALS



each firearm specification. The six-year sentences were all made concurrent, while the

four specifications were made consecutive to each other and consecutive to the

concurrent six-year sentences. When imposing the sentences, the court considered

Pompey’s lack of a criminal record and his genuine remorse along with his failure to

acknowledge the need for treatment despite having committed the offenses while under

the influence of drugs. The court also noted “that there was a sawed-off shotgun used in

connection with this offense, which the defendant provided and the defendant planned

and motivated his friends to join in this criminal endeavor.”

                  II. The Sentences Were Not Contrary to Law

       {¶5}     Mr. Pompey’s sole assignment of error is that the court erred when it

imposed excessive, consecutive sentences. He urges us to reduce his sentences because

the trial court did not make findings before imposing consecutive sentences for the

firearm specifications and because his aggregate term is disproportionate to the 15-year

sentence received by one of his codefendants.

       {¶6}     We may modify or vacate Pompey’s sentence only if we “determine[] by

clear and convincing evidence that the record does not support the trial court’s findings

under relevant statutes or that the sentence is otherwise contrary to law.” State v.

Marcum, __ Ohio St.3d __, 2016-Ohio-1002, __ N.E.2d __, ¶ 1. See State v. White,

2013-Ohio-4225, 997 N.E.2d 629, ¶ 11 (1st Dist.). Mr. Pompey maintains that the court

failed to make the findings required by R.C. 2929.14(C)(4) before ordering that the four

firearm-specification sentences run consecutively. But R.C. 2929.14(C)(4) applies to

“multiple prison terms [that] are imposed on an offender for convictions of multiple

offenses”—not penalty-enhancing specifications. See State v. James, 8th Dist. Cuyahoga

No. 102604, 2015-Ohio-4987. No findings were required under R.C. 2929.14(C)(4)

before imposing consecutive sentences for the specifications.



                                            3
                       OHIO FIRST DISTRICT COURT OF APPEALS



       {¶7}    Instead, the trial court’s imposition of sentences for the firearm

specifications was governed by R.C. 2929.14(B)(1)(g), which provides that

       [i]f an offender is convicted of or pleads guilty to two or more felonies, if

       one or more of those felonies are * * * aggravated robbery * * * , and if the

       offender is convicted of or pleads guilty to a specification of the type

       described under division (B)(1)(a) of this section in connection with two

       or more of the felonies, the sentencing court shall impose on the offender

       the prison term specified under division (B)(1)(a) of this section for each

       of the two most serious specifications of which the offender is convicted

       or to which the offender pleads guilty and, in its discretion, also may

       impose on the offender the prison term specified under that division for

       any or all of the remaining specifications.

Because Pompey pled guilty to four counts of aggravated robbery along with the

accompanying gun specifications, the trial court was required to sentence him for at

least two of the specifications and had the discretion to sentence him for all four. And

under R.C. 2929.14(C)(1)(a), the sentences for the specifications had to be consecutive to

each other and to the sentences for the underlying felonies. See State v. Isreal, 12th

Dist. Warren No. CA2011-11-115, 2012-Ohio-4876, ¶ 72. The court did precisely what

was required by law.

       {¶8}    Mr. Pompey contends further that, contrary to R.C. 2929.11(B), his

aggregate prison term was not “consistent with sentences imposed for similar crimes

committed by similar offenders.” As we have noted, the consistency mandated by R.C.

2929.11(B) “does not require that identical sentences be imposed for co-defendants.”

State v. Rowland, 1st Dist. Hamilton No. C-000592, 2001 Ohio App. LEXIS 2088 (May

11, 2001). Thus, “[o]ur role in evaluating a sentence challenged for inconsistency is to



                                            4
                      OHIO FIRST DISTRICT COURT OF APPEALS



determine whether the trial court properly considered the factors and guidelines

contained in the sentencing statutes and whether the record supports the court’s

findings.” State v. Houston, 1st Dist. Hamilton No. C-130429, 2014-Ohio-3111. Here, it

is clear from the record that the court considered the appropriate factors and guidelines

before sentencing Pompey, and as discussed, no findings were required of the court.

                                    III. Conclusion

         {¶9}    The sentences imposed by the trial court were not contrary to law. We

therefore overrule the sole assignment of error and affirm the judgment of the trial

court.

                                                                     Judgment affirmed.


H ENDON , P.J., and M OCK , J., concur.


Please note:

         The court has recorded its own entry on the date of the release of this opinion.




                                            5